Citation Nr: 0911795	
Decision Date: 03/30/09    Archive Date: 04/08/09

DOCKET NO.  05-06 824	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for bilateral hammertoe 
deformity. 



REPRESENTATION

Veteran represented by:	The American Legion



ATTORNEY FOR THE BOARD

J. Fussell, Counsel




INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
July 1950 to April 1962.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in September 2003 of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  

In September 2008, the Board remanded the claim for 
additional development. 

The appeal is again REMANDED to the RO via the Appeals 
Management Center  in Washington, DC. 

REMAND

When the claim was remanded in September 2008, the Board 
requested that the examiner render an opinion on whether the 
hammer toe deformity was caused by or aggravated by the 
service-connected residuals of fractures of the left tibia 
and fibula. 

On VA examination in November 2008, the examiner expressed 
the opinion that the hammer toe deformity was less likely 
than not related to his service-connected fracture of the 
left tibia and fibula and that a fracture of the tibia and 
fibula did not cause bilateral hammertoes.  The examiner did 
not specifically address the question of aggravated. 

Under Stegall v. West, 11 Vet. App. 268 (1998), a remand by 
the Board creates a right to compliance.    



Accordingly, the case is REMANDED for the following action:

1. Afford the Veteran a VA examination 
by a podiatrist to determine whether it 
is as likely as not that the current 
hammer toe deformity, singularly or 
bilaterally, is aggravated by the 
service-connected residuals of 
fractures of the left tibia and fibula. 

The claims folder should be made 
available to the examiner for review.

In formulating the opinion, the 
examiner is asked to comment on the 
clinical significance of internal 
rotation of the left knee in relation 
to the left ankle and a 1/2 inch left 
leg discrepancy. 

Also, the examiner is asked to consider 
that the term "aggravation" means a 
permanent increase in severity, that 
is, a worsening of the underlying 
condition not due to the natural 
progress as contrasted to a worsening 
of symptoms. 

And that the term "at least as likely 
as not" does not mean "within the realm 
of possibility." Rather, it means that 
the weight of the medical evidence both 
for and against the conclusion is so 
evenly divided that it is medically 
sound to find in favor of as it is to 
find against causation.

2. After the requested development is 
completed, adjudicate the claim.  If 
the benefit sought remains denied, 
furnish the Veteran and his 
representative a supplemental statement 
of the case and return the case to the 
Board. 



The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


